Citation Nr: 1626803	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  13-09 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to May 3, 2005 for the grant of service connection for prostate cancer, on the basis of clear and unmistakable error (CUE) in an August 2006 rating decision.

2.  Entitlement to restoration of a 100 percent disability rating (or evaluation), effective July 1, 2011, for the service-connected prostate cancer, including whether the reduction in compensation from 100 percent to 20 percent disabling for the period from July 1, 2011 to September 27, 2012, and to 60 percent disabling from September 27, 2012, was proper.

3.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for right knee degenerative joint disease.

4.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for left knee degenerative joint disease.

5.  Whether new and material evidence has been received to reopen service connection for Graves' disease.

6.  Whether new and material evidence has been received to reopen service connection for hypertension.

7.  Entitlement to service connection for Graves' disease, to include as due to in-service herbicide exposure.

8.  Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure.

9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to service connection for tinnitus.

(The issue of entitlement to reimbursement of concurrent retirement disability pay (CRDP) withholdings from July to September 2014 will be addressed in a separate Board decision.)


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1960 to September 1980.

This appeal comes to the Board of Veterans' Appeals (Board) from August 2006, July 2010, October 2010, April 2011, September 2013, July 2014, and April 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This case involves a long procedural history and additional explanation is warranted.    

Initially, in this case, the claims file was lost and had to be "rebuilt."  Despite efforts untaken by the RO, the service treatment records and records received prior to August 2006 were unable to be obtained and are considered permanently unavailable.  As will be discussed in detail below, an informal claim for service connection for prostate cancer was received in June 2004.  A formal claim for service connection for prostate cancer was received in May 2005.  

The August 2006 rating decision, in pertinent part, granted service connection for prostate cancer and assigned an initial 100 percent disability rating effective May 3, 2005 (the day the formal service connection claim was received by VA).  The Veteran filed a notice of disagreement, received in April 2007, with the effective date assigned and a statement of the case was issued in August 2008.  

The August 16, 2008 cover letter to the August 2008 statement of the case provided the Veteran with information on the right to file, and time limit for filing, a substantive appeal, information on hearing and representation rights, and a VA Form 9 (Appeal to the Board).  See 38 C.F.R. § 19.30(b) (2015).  The letter told the Veteran that he must file an appeal with the RO within 60 days of the date of the letter or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action that he had appealed.  The letter also informed the Veteran that an extension could be requested within the 60 days for more time to file an appeal.  Proper completion and filing of a substantive appeal are the last actions that a veteran needs to take to perfect an appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.202 (2015).    

In December 2008, the Veteran filed an untimely substantive appeal (on a VA Form 9).  In December 2008 correspondence, the RO notified the Veteran that the appeal was untimely, but would be accepted as a "reopened claim for an earlier effective date for prostate cancer."  In a June 2010 clarification letter, the RO notified the Veteran that the December 2008 untimely substantive appeal could not be treated as a freestanding earlier effective date claim because the August 2006 rating decision became final after the Veteran failed to timely perfect the appeal following the August 2008 statement of the case.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  The RO informed the Veteran that the December 2008 "substantive appeal" would be treated as a motion to review the August 2006 rating decision based on CUE with the assignment of the effective date.  

The August 2006 rating decision became final and the only basis for challenging the effective date for service connection for prostate cancer is CUE, which the RO adjudicated in the July 2010 rating decision.  The Board has recharacterized the issue on appeal to reflect that the appeal for an earlier effective date is based on a claim of CUE in the August 2006 rating decision, and is not an attempted freestanding earlier effective date claim.  See 38 U.S.C.A. § 7105; 38 C.F.R.	 §§ 3.104, 20.1103 (2015); see also Rudd, 20 Vet. App. at 300.   

In October 2010, the RO proposed to reduce the disability rating for prostate cancer from 100 percent to 20 percent disabling.  The April 2011 rating decision implemented the reduction to 20 percent disabling for prostate cancer, effective July 1, 2011.  The July 2014 rating decision, in pertinent part, assigned a disability rating of 60 percent for the prostate cancer effective September 27, 2012, creating "staged" disability ratings (of 20 percent from July 1, 2011, and 60 percent from September 27, 2012).

An original claim for service connection for Graves' disease and hypertension (claimed as high blood pressure and radioactive iodine ablated thyroid) was received in January 2011, which was denied in a January 2012 rating decision.  The Veteran did not initiate an appeal of the decision or submit any new and material evidence with respect to these issues within the applicable one-year period.  See 38 C.F.R. § 3.156(b) (2015); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Barnett, supra.  

A claim to reopen service connection for hypertension and Graves' disease and increased disability ratings for the right and left knee osteoarthritis was received in March 2013.  The September 2013 rating decision declined to reopen service connection for Graves' disease and hypertension and denied increased disability ratings in excess of 10 percent for right and left knee degenerative joint disease.    

Claims for service connection for bilateral hearing loss and tinnitus were received in August and September 2014, respectively.  The April 2015 rating decision, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.  In April 2016, the Board obtained a Veterans Health Administration (VHA) medical opinion with respect to the issue of service connection for Graves' disease.   

Subsequent to the most recent June 2014 statement of the case (Graves' disease, hypertension, and the bilateral knee disabilities), April 2013 supplemental statement of the case (propriety of reduction of disability rating for prostate cancer), and March 2013 statement of the case (earlier effective date for service connection for prostate cancer), the Veteran has repeatedly submitted additional evidence, including in September 2015 and May 2016.  The Veteran's substantive appeals were received after February 2, 2013 (received by VA in March 2013 and July 2014); therefore, this evidence is subject to initial review by the Board unless the Veteran explicitly requests agency of original jurisdiction (AOJ) consideration, which has not been requested in this case.  38 U.S.C.A. § 7105(e) (West 2014).     

With respect to evidence developed by VA (as opposed to submitted by the Veteran) added after the statements of the case, in December 2015 correspondence, the Veteran waived AOJ consideration of a March 2015 VA knee examination report.  Additional December 2014, February 2015, and March 2015 VA examination reports either relate to issues not currently in appellate status (posttraumatic stress disorder (PTSD) and a low back disorder) or issues remanded herein (bilateral hearing loss and tinnitus).  As such, the Veteran is not prejudiced by the Board promulgating a decision without AOJ consideration of this evidence in the first instance.
  
In September 2015, the Veteran testified at a Board videoconference hearing at the local RO in Atlanta, Georgia, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.

The issues of service connection for bilateral hip and shoulder disorders have been raised by the record, but have not been adjudicated by the AOJ, see November 2011 written statement, July 2014 VA Form 9; therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  As these claims were received prior to September 2015, the Veteran was not required to use a standardized claim form.  Cf. 38 C.F.R. § 3.155(a) (2015).    

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  

The issues of service connection for hypertension, bilateral hearing loss, and tinnitus, and increased disability ratings in excess of 10 percent for right and left knee degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1.  An informal claim seeking service connection for prostate cancer was received by VA on June 1, 2004.

2.  A formal claim seeking service connection for prostate cancer was received by VA on May 3, 2005.

3.  An August 2006 rating decision granted service connection for prostate cancer effective May 3, 2005.

4.  The August 2006 rating decision, to the extent that it did not grant an effective date of June 1, 2004 for the award of service connection for prostate cancer, was not based on the law and evidence then of record, and did not constitute a reasonable exercise of rating judgment.   

5.  No claim for service connection for prostate cancer was received prior to June 1, 2004.

6.  In an August 2006 rating decision, the RO granted service connection for prostate cancer and assigned a 100 percent initial schedular disability rating based on treatment of active malignancy.

7.  Following an August 2010 VA examination, in an October 2010 rating decision, the RO proposed to reduce the disability rating for prostate cancer from 100 percent to 20 percent disabling on the basis of residuals of prostate cancer.

8.  In an April 2011 rating decision, the RO implemented the proposed reduction, decreasing the rating for prostate cancer to 20 percent disabling, effective July 1, 2011.

9.  In a July 2014 rating decision, the RO granted a 60 percent disability rating for the prostate cancer, effective September 27, 2012.

10.  At the time of the April 2011 reduction, the 100 percent rating for prostate cancer had been effect for more than five years.

11.  The evidence of record at the time of the April 2011 rating decision reducing the rating for prostate cancer residuals reflects that the disability had materially improved and such improvement would be maintained under ordinary conditions of life with no local reoccurrence or metastasis of prostate cancer or treatment involving surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedures. 

12.  For the period from July 1, 2011, the Veteran's prostate cancer residuals have been manifested by voiding dysfunction requiring the wearing of absorbent materials that must be changed more than 4 times per day.

13.  An unappealed January 2012 rating decision, in pertinent part, denied service connection for Graves' disease on the basis that the condition was not incurred in or caused by service, to include in-service exposure to herbicide agents, 

14.  An unappealed January 2012 rating decision, in pertinent part denied service connection for hypertension on the basis that the available service treatment records did not contain complaints, treatment, or diagnosis of high blood pressure.

15.  The evidence received since the January 2012 rating decision relates to an unestablished fact of a causal relationship between the currently diagnosed Graves' disease and service.  

16.  The evidence received since the January 2012 rating decision relates to an unestablished fact of in-service treatment for high blood pressure.  

17.   The Veteran has confirmed duty in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to herbicide agents in service.

18.  There was no in-service thyroid injury or disease.

19.  The Veteran's currently diagnosed Graves' disease first manifested many years after service separation and is not causally or etiologically related to active service, to include in-service exposure to herbicide agents.   


CONCLUSIONS OF LAW

1.  The August 2006 rating decision assigning an effective date of May 3, 2005 for the award of service connection for prostate cancer was clearly and unmistakably erroneous, and will be revised to grant an earlier effective date for service connection from June 1, 2004.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R.	 § 3.105 (2015).  

2.  As the reduction from 100 to 60 percent from July 1, 2011 was proper, but below 60 percent was improper, the criteria for a partial restoration of a 60 percent rating for prostate cancer have been met from July 1, 2011 to September 27, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2015).    

3.  The reduction from 100 percent to 60 percent from July 1, 2011 was proper; the criteria for restoration of a 100 percent rating for prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2015).    

4.  The January 2012 rating decision to deny service connection for Graves' disease became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

5.  The January 2012 rating decision to deny service connection for hypertension became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

6.  New and material evidence has been received to reopen service connection for Graves' disease.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

7.  New and material evidence has been received to reopen service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

8.  Graves' disease was not incurred in active service, and may not be presumed to have been incurred therein, including as due to in-service exposure to herbicide agents.  38 U.S.C.A. §§ 1110, 1112, 1131, 1116, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson,	 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA's duties to notify and assist claimants under the VCAA do not apply to claims alleging CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi,	 15 Vet. App. 165, 179 (2001) (en banc).  The Board is reopening service connection for Graves' disease and hypertension and remanding the issues of service connection for hypertension, bilateral hearing loss, and tinnitus, and increased disability ratings in excess of 10 percent for right and left knee degenerative joint disease for additional development.  (The issue of entitlement to reimbursement of CRDP withholdings from July to September 2014 will be addressed in a separate Board decision.)

Further, with respect to the issue of the propriety of the reduction of the disability rating for prostate cancer, the regulations pertaining to the reduction of ratings for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2015).  For this reason, the Board finds that the VCAA does not apply to this issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case."); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992) (stating that "the issue presented to the BVA, and to this Court, is not whether the veteran was entitled to an increase but whether the reduction of appellant's rating from 100% to 10% was proper").  As will be discussed below, the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing a disability rating and the Board finds that all notification and development actions needed to adjudicate this issue have been accomplished.  

With respect to the issue of service connection for Graves' disease denied herein, in this case, the Veteran was provided notice in July 2013, prior to the initial adjudication of the claim in September 2013.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  The July 2013 letter also satisfied the requirements under Kent.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include some service treatment records, VA treatment records, private treatment records, VA examination reports, April 2016 VHA medical opinion, a copy of the September 2012 decision review officer (DRO) hearing transcript, a copy of the September 2015 Board hearing transcript, and lay statements.

The majority of service treatment records from the Veteran's active service are unavailable.  When service records are unavailable through no fault of a veteran, the Board has a heightened duty to assist as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board finds that the heightened duty to assist has been met.  

In this case, the claims file was lost during the pendency of the claim for service connection for prostate cancer.  The file was "rebuilt," but the AOJ was unable to obtain any records prior to August 2006, including the service treatment records.  In April 2011, the AOJ sent the Veteran a letter requesting any service treatment records in his possession.  Also in April 2011, the AOJ attempted to acquire service treatment records from the National Personnel Records Center (NPRC), but received a response that all the service treatment records had been mailed pursuant to a request by VA in October 1981.  

In August 2011 correspondence, the Veteran was notified that a complete set of the service treatment records were unable to be obtained and that the ultimate responsibility for furnishing evidence rested with the claimant.  The AOJ requested that the Veteran submit any service treatment records in his possession, to which the Veteran did not respond.  In December 2011, the AOJ made a formal finding of the unavailability of these records.  In a September 2015 written statement, the Veteran stated that he did not have any copies of the service treatment records.    

Even if additional service treatment records were located, such records would not have any tendency to substantiate the claims decided herein.  As explained below, for the issue of service connection for Graves' disease, denied herein, the Veteran has not contended that he was diagnosed with Graves' disease, or otherwise had symptoms of a thyroid disorder, during service.  Rather the Veteran has consistently contended that the claimed Graves' disease is related to in-service exposure to herbicide agents.  As discussed below, the Veteran is presumed to have been exposed to herbicides during service in Vietnam.  Any service treatment records, if obtained, would merely confirm the Veteran's service in Vietnam.  For this reason, there is no reasonable possibility that service records could aid in substantiating the claim for service connection for Graves' disease.  

Additionally, service treatment records dated over 30 years prior to this decision (especially, in light of the fact that the Veteran was not diagnosed with prostate cancer until 2002) would not have any bearing on the issue of the propriety of the April 2011 reduction of prostate cancer, which focuses on the severity of the prostate cancer at the time of the reduction.

Further, the case law does not lower the legal standard for proving a claim for service connection in such circumstances, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  With respect to the issue of service connection for Graves' disease, a VHA medical opinion (the report of which has been associated with the claims file) was obtained in April 2016.  The Board finds that the April 2016 VHA medical opinion, taken together with the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base decisions with regard to this issue.  The VHA doctor reviewed the lay and medical evidence associated with the claims file and provided opinions with supporting rationale.

With respect to the issue of the propriety of the rating reduction for the service-connected prostate cancer, the Veteran was provided with a VA examination (the report of which has been associated with the claims file) in August 2010.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, examined him, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  

The Board finds that no additional examination is needed because any newly created post-reduction evidence measuring prostate cancer residuals would be of minimal probative value on the question of whether the prostate cancer had actually improved at the time of the April 2011 rating reduction.  The competent evidence currently of record includes the August 2010 VA examination report as well as January 2011, September 2012, October 2012, and April 2013 private evaluation reports from doctors treating the Veteran's prostate cancer and residuals.  This more contemporaneous and probative evidence sufficiently answers the question of whether the prostate cancer actually improved at the time of the rating reduction.  

This is not an increased rating issue; therefore, the current degree of prostate cancer residuals more than four years removed from the date of reduction, in the context of the facts of this case and the evidence that includes post-reduction lay and medical evidence, while not entirely irrelevant, would have very little bearing on the restoration issue on appeal and the 2011 reduction.  Whether a higher rating is warranted for this disability based on subsequent assertion of worsening is not at issue here.  A claim stemming from a rating reduction action is a claim for restoration of the prior rating that, typically, does not contemplate a claim for an increased rating.  See Peyton, 1 Vet. App. at 286; Dofflemyer, 2 Vet. App. at 280.  Likewise, any higher-rating related question of extraschedular rating under 38 C.F.R. § 3.321(b) (2015) would be part of an increased rating claim (not on appeal) rather than the restoration issue currently on appeal.

The relevant factual and legal question in this case is whether there was actual improvement in the prostate cancer from August 2006 (when the 100 percent disability rating was assigned) to July 2011 (when the rating reduction was implemented).  Based on the above, the Board finds that no additional VA examination is required in this case with respect to the reduction issue.     

Finally, the Veteran testified at a hearing before the Board in September 2015 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held 38 C.F.R.	 § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In this case, with respect to the claimed Graves' disease and hypertension, during the Board hearing, the Veterans Law Judge advised the Veteran what was generally required for service connection and suggested the importance of getting a medical nexus opinion relating any current disabilities back to the events that happened in service.  The Veteran presented evidence of the current Graves' disease, testimony as to the onset of the reported symptoms, and there is additionally medical evidence reflecting on the etiology of the claimed Graves' disease, there is no overlooked, missing, or outstanding evidence that might substantiate the claim.  

With respect to the propriety of the reduction for prostate cancer and increased ratings for the bilateral knee disabilities, the Veteran's Law Judge specifically asked and the Veteran testified regarding symptoms, limitations, and problems associated with the bilateral knee disabilities and prostate cancer.  The Veteran testified as to why he felt that the reduction of prostate cancer from 100 percent was improper.  The Veteran also provided extensive testimony as to why he was entitled to an earlier effective date for the grant of service connection for prostate cancer and a restoration of the 100 percent disability rating.  

The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the issues based on the current record.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of  38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.     

CUE 

The Veteran alleges CUE in a prior August 2006 rating decision that granted service connection for prostate cancer effective May 3, 2005.  The Veteran contends that VA failed to notify him of his right to apply for VA benefits, including service connection for prostate cancer, despite having his address and information on file since 1981.  The Veteran contends that VA should have notified him at service separation (1980) about Agent Orange/herbicide exposure and related VA benefits.  The Veteran contends that, because VA failed to notify him of potential future benefits, the effective date for the grant of service connection for prostate cancer should be the date of diagnosis - January 2002.  See generally September 2015 Board hearing transcript at 3-19; see also September 2012 DRO hearing transcript at 22-30, September 2015 written statement.  

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

If a veteran wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo, 6 Vet. App. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the veteran is only asserting disagreement with how the RO evaluated the facts before it, or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

In the present case, the Veteran alleges CUE in a prior August 2006 rating decision that granted service connection for prostate cancer effective May 3, 2005.  The pertinent laws and regulations at the time of this decision are the same as they are now.  Specifically, 38 C.F.R. § 3.400 provided then, as now, that an award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as specifically provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R.         §§ 3.1(p), 3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).    

Further, effective on November 7, 1996, VA amended 38 C.F.R. § 3.309(e) to add prostate cancer to the list of diseases associated with exposure to certain herbicide agents.  See 61 Fed. Reg. 57,586-57,589.  The intended effect of this amendment was to establish presumptive service connection for this disease based on herbicide exposure.  The final rule is applicable to claims received by VA on or after November 7, 1996, and to claims pending before VA on that date.

Generally, if the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.400(p), 3.114(a).  There are exceptions to this rule, however, which allow for retroactive payments.  If the claim is reviewed on the initiative of VA or by request of the veteran/claimant within one year from the effective date of the law or VA issue, then the proper effective date is the same date the change of law went into effect.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA or by request of the veteran/claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or veteran/claimant request if the veteran met all of the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. § 3.114(a)(2), (3).

VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States,         284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  38 C.F.R. § 3.816 sets forth the effective date rules required by orders of the United States District Court in Nehmer (Nehmer Stipulation).  For purposes of this section, a Nehmer class member includes a Vietnam veteran who has a covered herbicide disease, in this case, prostate cancer.  Thus, the Veteran is considered a Nehmer class member.  See 38 C.F.R. § 3.816(b)(1)(2).

If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award, if the class member's claim for disability compensation for the covered herbicide disease was either pending before the VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, will be the later of the date such claim was received by VA or the date the disability arose, unless the claim was received within a year following separation from service.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (1) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  See 38 C.F.R. § 3.816(c)(2).  If the above requirements are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.

As detailed above, the Veteran asserts CUE in the prior August 2006 rating decision that granted service connection for prostate cancer effective May 3, 2005.  Specifically, the Veteran contends that he was diagnosed with prostate cancer in January 2002, but did not know he could file for VA benefits at the time.  The Veteran contends that VA has an affirmative duty to notify all veterans who served in the Republic of Vietnam that they may be entitled to benefits due to herbicide exposure and, because VA did not do this, the Veteran contends he is entitled to an effective date of January 2002 for the grant of service connection for prostate cancer.  See e.g., September 2015 Board hearing transcript at 3-5.

The Veteran served in the Republic of Vietnam during the Vietnam Era.  Private treatments records associated with the claims file reflect that the Veteran was diagnosed with adenocarcinoma of the prostate in January 2002.  On May 3, 2005, VA received a claim in which the Veteran sought service connection for prostate cancer as a result of herbicide exposure.  In August 2006, the Veteran was presumptively service connected for prostate cancer due to herbicide exposure pursuant to 38 C.F.R. § 3.309(e), effective May 3, 2005.  In August 2006 correspondence, the Veteran contended that the grant of service connection for prostate cancer should be June 1, 2004 because that was when he filled out all required paperwork as directed by a VA employee.  

The Board finds that an informal claim for service connection for prostate cancer was received by VA on June 1, 2004.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999); see also Ashley v. Derwinski, 2 Vet. App. 307 (1992) (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  

In this case, the Board finds that the presumption of regularity has been rebutted by clear evidence to the contrary.  As discussed above, the claims file was lost and had to be "rebuilt."  Despite efforts undertaken by the RO, the service treatment records and records received prior to August 2006, including the May 2005 formal claim for service connection, were unable to be obtained and are considered permanently unavailable.  As such, the Board finds that there is clear evidence rebutting the presumption of administrative regularity with regard to the date the initial informal claim for service connection for prostate cancer was received.

The Veteran has consistently indicated that he submitted/began the process of filing a service connection claim prior to the May 2005 formal claim date.  See September 2015 Board hearing transcript at 7-8.  While more recently the Veteran has been unable to recall the timeframe during which he submitted the informal claim, the Board finds that the August 2006 email correspondence serves as strong evidence that the Veteran submitted a claim on June 1, 2004.  

As such, at the time of the August 2006 rating decision, an informal claim for service connection for prostate cancer was received by VA on June 1, 2004.  But for the August 2006 rating decision's evidentiary and legal errors, the outcome of the August 2006 rating decision would have been a grant of an effective date of June 1, 2004 for the grant of service connection for prostate cancer.  38 C.F.R. § 3.400.  The Board finds that the August 2006 rating decision is clearly and unmistakably erroneous in assignment of the effective date; therefore, the August 2006 decision should be revised, resulting in a grant of service connection for prostate cancer, effective from June 1, 2004, the day the original claim for service connection was received by VA.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.  

The Board further finds that the Veteran is not entitled to an effective date prior to June 1, 2004 for the grant of service connection for prostate cancer.  The earliest evidence of any kind associated with the act or intention of filing a service connection claim for prostate cancer is the June 2004 claim.  At the September 2015 Board hearing, the Veteran specifically admitted he did not file a claim at the time of the 2002 diagnosis of prostate cancer because he did not know he had the right to apply for benefits.  See Board hearing transcript at 3-4.  VA regulations, which provide that the effective date for direct service connection claims is the later of the date of receipt of claim or the date entitlement arose, do not provide for an effective date earlier than the date of the June 1, 2004 claim.  

While the Veteran is a Nehmer class member pursuant to 38 C.F.R. § 3.816, the claim for service connection for prostate cancer was not received by VA between May 3, 1989 and November 7, 1996 (the date prostate cancer was added to the list of diseases associated with exposure to herbicide agents).  The claim was not reviewed on the initiative of VA or by request of the Veteran within one year from the effective date of the law or VA issue (here, November 7, 1996); therefore, the provisions of 38 C.F.R. § 3.114(a)(1) are not for application.  

Further, 38 C.F.R. § 3.114 provides that "in order for a claimant to be eligible for a retroactive payment . . . the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement" (emphasis added).  At the time of the liberalizing legislation (November 7, 1996), the Veteran was not diagnosed prostate cancer (he was not diagnosed with prostate cancer until 2002); therefore, the Veteran did not meet all the eligibility criteria at the time of the liberalizing law.  Therefore, the provisions of 38 C.F.R. § 3.114 are not applicable to the facts in this case and the effective date of the grant of service connection is determined pursuant to 38 C.F.R. § 3.400.  See 38 C.F.R. § 3.816(c)(2).

To the extent that the Veteran contends that VA failed to comply with the duty to assist by not providing every veteran who served during the Vietnam era with individual notice of their potential right to apply for benefits based on exposure to herbicide agents, such an affirmative duty to notify does not exist and, furthermore, if it did, does not rise to the level of CUE.  See Cook, 318 F.3d 1334.  In Cook, the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  An alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).   

The Veteran has repeatedly cited to Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004), Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004), and Nehmer to stand for the proposition that VA has an affirmative duty to notify each individual veteran of their potential benefits/rights whenever there is a change in the law, even if they have never filed a claim with VA.  The Board emphasizes that all these cases stem from those particular veterans filing something with VA.  It is the filing by a claimant that triggers VA's duty to assist - not vice versa.  See 38 C.F.R. § 3.159(b) ("when VA receives a complete or substantially complete application for benefits, it will notify the claimant of any information and medical or lay evidence that is necessary to substantiate the claim") (emphasis added).  A sympathetic and liberal reading of all the Veteran's statements does not reflect intent to apply for VA disability compensation benefits prior to June 1, 2004.  

Further, to the extent that the Veteran urged the undersigned Veterans Law Judge at the September 2015 Board hearing to make an exception in his case, see also September 2015 written statement, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).

In this case, the evidence, both lay and medical, shows that the Veteran separated from active service in September 1980, he did not file a claim for service connection for prostate cancer within one year of service separation, he first filed the claim for service connection for prostate cancer on June 1, 2004, and an effective date of June 1, 2004 for the grant of service connection for prostate cancer was assigned (pursuant to this Board decision).  While the Board is sympathetic to the Veteran's circumstances, on these facts, because the earliest effective date legally possible has been assigned, and no effective date for the award of service connection earlier than June 1, 2004 is assignable, the appeal for an earlier effective date prior to June 1, 2004 is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Propriety of Reduction for Prostate Cancer

In the August 2006 rating decision, the RO, in pertinent part, granted service connection for prostate cancer and assigned a 100 percent initial disability rating based on radiation therapy for active malignancy.  The rating was provided under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528 (malignant neoplasms of the genitourinary system).  Following an August 2010 VA examination, in an October 2010 rating decision, the RO proposed to reduce the disability rating for the prostate cancer from 100 percent to 20 percent on the basis of no active malignancy or treatment thereof and rating on the residuals of prostate cancer.  The Veteran was notified of the proposed reduction in October 2010 and given 60 days to respond.

In an April 2011 rating decision, the RO implemented the proposed reduction, decreasing the rating for residuals of prostate cancer to 20 percent disabling, effective July 1, 2011.  The Veteran filed a timely notice of disagreement with the reduction in May 2011.  A statement of the case was issued in March 2013, and the Veteran filed a timely substantive appeal (on a VA Form 9) in March 2013.  In a July 2014 rating decision, the RO rated the residuals of prostate cancer to 60 percent disabling effective September 27, 2012, creating "staged" disability ratings of 20 percent from July 1, 2011 to September 27, 2012, and 60 percent from September 27, 2012.  

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in rating of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

The RO took final action to reduce the disability rating in an April 2011 rating decision, in which the disability rating was reduced from 100 to 20 percent disabling, effective July 1, 2011.  The Veteran was notified of such action by letter dated April 20, 2011.  This action was more than 60 days from the time of notice of the proposed action.  Thus, the RO properly carried out the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the disability rating from 100 to 20 percent disability for prostate cancer.  The Veteran does not contend otherwise.

The provisions of 38 C.F.R. § 3.343 do not apply to a decrease in disability compensation under Diagnostic Code 7528 because the decrease is the product of compliance with Diagnostic Code 7528, which provides for the cessation of the prostate cancer rating after a temporal period if there has been no local reoccurrence or metastasis, and for rating of prostate cancer residuals under a different Diagnostic Code.  Rossiello v. Principi, 3 Vet. App. 430, 432-33 (1992).

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  A readjustment to VA's rating schedule shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be rated actually improved.  38 C.F.R. § 3.951(a) (2015).  Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer, 2 Vet. App. 277.  

In this case, the 100 percent disability rating for the service-connected prostate cancer was in effect for more than five years.  Accordingly, the provisions 38 C.F.R. § 3.344(a) and (b) apply, which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  

Where a rating has been in effect for five years or more, as in this case, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher rating.  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  The burden of proof is on VA to establish that a reduction is warranted by the weight of the evidence.  Kitchens v. Brown,	 7 Vet. App. 320 (1995).  

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer at 281-282.  However, post-reduction evidence may not be used to justify an improper reduction.

In considering the propriety of a reduction in this case, a review of the regulations for establishing disability ratings is appropriate.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.   § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  

Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In the August 2006 rating decision, the RO granted service connection for prostate cancer and assigned a 100 percent disability rating effective May 3, 2005 under 38 C.F.R. § 4.115b, Diagnostic Code 7528 (malignant neoplasms of the genitourinary system).  As discussed above, the Board is granting an effective date of June 1, 2004 for the grant of service connection for prostate cancer.

Under Diagnostic Code 7528, following the cessation of surgical, X-ray, antineoplastic chemotherapy, or another therapeutic procedure, a rating of 100 percent shall be assigned and shall continue with a mandatory VA examination at the expiration of six months.  Any change in rating based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) (2015).  If there has been no local recurrence or metastasis, the rating is to be based upon residuals of voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.  

In this case, the Veteran has not alleged, and the evidence does not otherwise show, that the residuals of prostate cancer are associated with, or have been accompanied by a renal dysfunction, including albuminuria, edema, hypertension, or decrease in kidney function, or urinary tract infection.  Accordingly, these criteria for rating prostate cancer residuals will not be further discussed.  38 C.F.R. § 4.115a. 

As for voiding dysfunction, VA regulations provide that the disability is to be rated as urine leakage, frequency, or obstructed voiding.  A 20 percent disability rating is warranted for urinary leakage requiring the use of absorbent materials which must be changed less than two times per day.  A 40 percent disability rating is warranted for urinary leakage requiring the use of absorbent materials which must be changed two to four times per day.  A 60 percent disability rating is warranted for urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  Id.

In addition, under urinary frequency, a 20 percent disability rating is warranted for daytime voiding interval between one and two hours, or awakening to void two times per night.  A 40 percent disability rating is warranted for a daytime voiding interval of less than one hour, or awakening to void five or more times per night.  Under obstructed voiding, a 30 percent rating is warranted for urinary retention requiring intermittent or continuous catheterization.  Id.

Throughout the course of this appeal, the Veteran has expressed disagreement with the reduction of the disability rating for prostate cancer and residuals from 100 to 20 percent disabling.  The Veteran contends that there is no cure for cancer and, therefore, the 100 percent disability rating should not have been reduced.  The Veteran contends that "watchful waiting" qualifies as ongoing treatment for prostate cancer warranting a 100 percent disability rating.  See September 2016 Board hearing transcript at 20-25; see also May 2011, October 2012, September 2015 written statements.  In a September 2015 written statement, the Veteran contended that "the burden of proof that [he] do[es] not have cancer rests with VA" before the 100 percent disability rating could be reduced.  

After a review of the lay and medical evidence, the Board finds that, while the reduction by the RO was appropriate to the extent that there had been actual and permanent improvement of the prostate cancer and the criteria for a 100 percent disability rating were no longer satisfied, a partial restoration to 60 percent from July 1, 2011 to September 27, 2012 is warranted.  As set forth above, Diagnostic Code 7528 provides that, following the cessation of treatment (defined above), the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.

Pursuant to these directives, the Veteran underwent a VA examination in August 2010, which revealed no evidence of local reoccurrence or metastasis of the prostate cancer.  The VA examiner noted that the malignancy had been in full remission for six years.  In a written statement following a January 2011 examination, Dr. B.G. noted that the Veteran's PSAs (prostate-specific antigen) had been undetectable for the previous three years and had "no evidence of reoccurrence."  

In a September 2012 written statement, Dr. B.G. noted that the Veteran had negative PSAs.  Dr. B.G. indicated that the Veteran was in cancer remission for the previous 10 years, but it would be another five years before it was known whether he was cured.  In an October 2012 disability benefits questionnaire (submitted by the Veteran), Dr. B.G. noted that the Veteran's prostate cancer was not active (was in remission).   

In an April 2013 written statement, Dr. B.G. noted that he could "find no evidence of disease but cannot say [Veteran] is cured" because the DRE and PSA did not confirm or deny the presence of cancer.  Dr. B.G. noted that the prostate cancer was "undetectable."  Dr. B.G. noted that he would continue to monitor the Veteran's cancer via "watchful waiting" and scheduled colonoscopies in order to monitor concerns about secondary cancers that could manifest years later, or cancer insidiously bridging from one organ to another.  In a September 2014 written statement, Dr. J.W. noted that the Veteran's prostate cancer was treated with radiation seed implantation in April 2002 and the external beam radiation in April 2006 and his current PSA was "undetectable."     

Although the Veteran contends that the current "watchful waiting" with scheduled colonoscopies is the equivalent of treatment for active prostate cancer, the Board finds that the facts of this Veteran's case do not show active prostate cancer.  When diagnosed with prostate cancer, the Veteran underwent radiation therapy.  Since the most recent radiation treatment in 2006 (over four years prior to the reduction), the Veteran has been in remission with no active disease requiring surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedures.  The Veteran's private doctors specifically indicated that the prostate cancer is "undetectable."  The Board finds that monitoring to ensure no recurrence is not treatment for an active condition as contemplated under Diagnostic Code 7528.  The evidence of record does not reflect that the Veteran's malignancy has recurred or metastasized, and he has not contended otherwise.  

The Veteran has contended that, because the prostate cancer is not "cured," the 100 percent disability rating should be reinstated, see September 2015 Board hearing transcript; however, that is not the basis of the rating criteria.  The Board acknowledges that the Veteran's prostate cancer is not "cured," but notes that the cancer has not been in an active status at any point since the 2011 reduction nor has the Veteran undergone surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528.  In the absence of active malignancy, the rating criteria specifically direct the prostate cancer (which is not "cured") be rated on residuals. 

To the extent that the Veteran's contentions may be construed as evidence of an active prostate cancer disability, the Board does not find, under the specific facts of this case, that the Veteran has knowledge, training, or ability to provide a competent diagnosis of prostate cancer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  The Board finds these lay statements outweighed by the other evidence of record specifically testing for and noting no active malignancy, reoccurrence, or metastasis. 

Further, to the extent that the Veteran contends that a September 2007 VA letter (in response to his request with regard to applying for the Georgia homestead tax exemption) indicates he is permanently and totally disabled, the Board notes that the August 2006 rating decision specifically informed the Veteran that the 100 percent rating was not considered permanent and a VA examination would be scheduled to evaluate the severity of any prostate cancer residuals.  A December 2006 rating decision also informed the Veteran that the 100 percent disability rating was not considered permanent because of the likelihood of improvement.  

Finally, the Veteran has submitted a Board decision for a different Veteran in which the reduction of the 100 percent rating for prostate cancer was found to be improper and the rating was restored.  The Board wishes to emphasize that Board decisions are nonprecedential in nature.  Further, the facts of the other Board decision are distinctly different in that the other veteran had active prostate cancer, which, as discussed above, is not a finding the Board makes in this Veteran's case.  The finding that the reduction from 100 percent was proper in this case is based on the specific facts (including clinical test results, treatment, diagnoses, medical opinions/statements, and lay testimony/evidence) of this particular case in light of the applicable procedure and substantive law.  See 38 C.F.R. § 20.1303 (2015) (providing that "previously issued Board decisions will be considered binding only with regard to the specific case decided"); see also 57 Fed. Reg. 4088, 4103 (Feb. 3, 1992) (noting the ex parte nature of Board proceedings and explaining that "[q]uestions of fairness would arise by, in effect, making a [Board] decision precedential when the Department has no opportunity to present and defend its position in the proceeding").

Thus, the evidence demonstrates that in this case a material improvement in the severity of the Veteran's service-connected prostate cancer actually occurred, and that such improvement would be maintained under ordinary conditions of life.  Under these circumstances, the weight of the evidence of record is against the maintenance of the initially assigned 100 percent schedular rating under Diagnostic Code 7528, and is against full restoration of a 100 percent schedular rating for residuals of prostate cancer.  

Accordingly, the RO properly rated the Veteran's disability on residuals.  The Veteran has no renal dysfunction as a prostate cancer residual; therefore, the disability is rated under the criteria for voiding dysfunction.  In this case, the Board finds that, from July 1, 2011, the prostate cancer residuals have been manifested by voiding dysfunction which requires him to wear absorbent materials that must be changed more than 4 times per day.  This supports the assignment of the maximum 60 percent rating available for voiding dysfunction.

At the August 2010 VA examination, the Veteran reported frequent urination with daytime and nighttime voiding at intervals of one to three hours.  Urinary incontinence without the use of pads was noted.  A September 2012 private evaluation report notes daytime urination every one to two hours, nocturnal frequency three to five times per night, occasional bloody discharge, bowel complaints including bowel frequency up to four times per day with some anal seepage.  An October 2012 disability benefits questionnaire (submitted by the Veteran) notes that the Veteran has a voiding dysfunction causing urine leakage requiring the use of absorbent materials which must be changed four times, daytime voiding intervals between one and two hours, nighttime awakening to void three to four times, and obstructed voiding with occasional hesitancy and slow or weak stream.  (The bowel incontinence reported by the Veteran is separately service connected.  See July 2014 rating decision.)

Based on the above, the Board finds that the evidence is at least in equipoise regarding the number of absorbent materials used per day from July 1, 2011.  As such, and resolving reasonable doubt in favor of the Veteran, the Board finds that a partial restoration of a 60 percent disability rating is warranted from July 1, 2011, the time of the original reduction.

Thus, at the time of the reduction decision, the appropriate disability rating was 60 percent under Diagnostic Code 7528 for voiding dysfunction residuals of prostate cancer.  To the extent that the 100 percent disability rating was reduced on July 1, 2011 to 60 percent, the reduction was proper, and is upheld.  To the extent that the reduction purported to reduce below 60 percent, the reduction was improper.  Accordingly, the Veteran's disability rating for the service-connected prostate cancer residuals is partially restored to 60 percent disabling, effective July 1, 2011 to September 27, 2012, when the 60 percent rating was assigned.  See 38 C.F.R.	 §§ 4.115a, 4.115b, Diagnostic Code 7528.

Reopening Service Connection for Graves' Disease and Hypertension

The Veteran seeks to reopen the previously denied claims of service connection for Graves' disease and hypertension.  The claims, initially filed in January 2011 were originally denied in a January 2012 rating decision.  The Veteran did not initiate an appeal of the decision or submit any new and material evidence within the applicable one-year period.  See 38 C.F.R. § 3.156(b); Jennings at 1368.  As such, the decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).   

In the January 2012 rating decision, the RO, in pertinent part, denied service connection for Graves' disease on the basis that the condition was not incurred in or caused by service, to include in-service exposure to herbicide agents, and hypertension on the basis that the available service treatment records did not contain complaints, treatment, or diagnosis of high blood pressure.  The pertinent evidence of record at the time of the January 2012 rating decision includes an undated letter from Dr. D.S. with regard to Graves' disease, an abstract entitled "Are veterans exposed to agent orange more likely to get Graves' disease?," a December 2011 formal finding on the unavailability of service treatment records, and lay statements.

The Board has reviewed the evidence received since the January 2012 rating decision and finds that it qualifies as new and material evidence to warrant reopening service connection for Graves' disease and hypertension.  With respect to hypertension, at the September 2015 Board hearing, the Veteran provided detailed testimony with regard to treatment for high blood pressure, including times when his blood pressure exceeded 140/90 in 1972 and he was "grounded" by the flight surgeon.  In a September 2015 written statement, the Veteran indicated that he was treated for high blood pressure during service in 1972 at the Dolin Barracks Medical Clinic while stationed in Germany during service.

Moreover, in its 2012 report "Veterans and Agent Orange: Update 2012" the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.  See Shade, 24 Vet. App. at 118 (in determining whether the low threshold for determining whether new and material evidence is met, ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement).

With respect to Graves' disease, the Veteran submitted additional articles discussing the abstract, entitled "Are Veterans Exposed to Agent Orange More Likely to Get Graves' Disease?," presented at the 2010 American Association of Clinical Endocrinologists Annual Scientific and Clinical Conference documenting a threefold increase in Graves' disease in veterans exposed to Agent Orange, including an August 2010 article entitled "Link between Graves' disease and Agent Orange."  

The Board finds that the evidence detailed above, received after the January 2012 rating decision, is new.  It was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material in that it relates to evidence of causal link (nexus) between the Graves' disease and service (via herbicide exposure) and hypertension and service (in-service treatment for high blood pressure).  38 C.F.R. § 3.303(d).  When making determinations as to whether new and material evidence has been received, the credibility of the evidence is generally presumed.  See Justus, 3 Vet. App. at 513; Duran, 7 Vet. App. 216.  This new evidence raises a reasonable possibility of substantiating the claims, so the requirements to reopen the claims under 38 C.F.R. § 3.156(a) have been satisfied.  

In arriving at the above conclusions, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no relevant evidence received during the one-year appeal period for the January 2012 rating decision nor have additional service records been received; therefore, 38 C.F.R. § 3.156(b) and (c) do not apply.  

Service Connection for Graves' Disease

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with Graves' disease, which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a) (2015); as such, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 (2015) do not apply.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975;	 (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R.   §§ 3.307(a)(6), 3.309(e).  

The Veteran essentially contends that he has Graves' disease that is related to in-service herbicide exposure.  See September 2015 Board hearing transcript at 34-36, November 2011 written statement, September 2015 written statement. 

The Veteran has submitted a Board decision relating to another veteran's claim in which service connection for thyroid dysfunction secondary to Graves' disease caused by in-service exposure to herbicide agents was granted.  The Board again wishes to emphasize that Board decisions are nonprecedential in nature and the denial of service connection for Graves' disease, to include as due to in-service herbicide exposure, is based on the specific facts of this particular case in light of the applicable procedure and substantive law.  See 38 C.F.R. § 20.1303; see also	 57 Fed. Reg. 4088, 4103.  The Board has reviewed the nonprecedential decision submitted by the Veteran and notes that the Board decision does not go into the details supporting the award of service connection in that case.  In this case, the Board finds that the weight of the evidence is against a finding that the Veteran's currently diagnosed Graves' disease was caused by or incurred in active service, to include in-service exposure to herbicide agents.   

First, the evidence of record demonstrates that the Veteran has currently diagnosed Graves' disease.  In an August 2013 letter, Dr. J.W., the Veteran's private primary care doctor since September 1992, noted that the Veteran has hypothyroidism related to Graves' disease.  In a September 2014 letter, Dr. J.W. noted that the Veteran was diagnosed with Graves' disease in October 1995.  

Next, the Board finds that the Veteran served in the Republic of Vietnam during the Vietnam Era; therefore, he is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The service personnel records indicate that the Veteran had foreign service in Vietnam during the Vietnam Era.  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  Graves' disease is not on the presumptive list of diseases associated with herbicide exposure.  38 C.F.R. § 3.309(e).  Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the VA Secretary has determined that a presumption of service connection is not warranted for any disease not affirmatively named in the presumptive list, including Graves' disease.  See 77 Fed. Reg. 47,924 (Aug. 10, 2012).  In its 2012 report "Veterans and Agent Orange: Update 2012," the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides categorized disruption of thyroid homeostasis as having inadequate or insufficient evidence of association with herbicide exposure.  Based on the law, the Veteran cannot benefit from this presumption, regardless of whether he was exposed to herbicides in service.  Id.

Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection for Graves' disease with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service connection for claimed residuals of exposure to herbicides may also be established by showing that a disorder is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).

The Board finds that the weight of the evidence is against a finding that the Veteran experienced an in-service injury or disease related to the thyroid or autoimmune disorder during service.  The service treatment records are unavailable for review; however, as noted above, in the September 2014 letter, Dr. J.W. noted that the Veteran was diagnosed with Graves' disease in October 1995 - 15 years after service separation.  

The Veteran has not alleged that he had Graves' disease or was treated for a thyroid or autoimmune system disorder during service.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).    

The Board further finds that the weight of the competent evidence demonstrates that the current Graves' disease is not otherwise related to active service, to include as due to herbicide exposure in service.  In an undated letter (repeatedly associated with the claims file - most recently in September 2013), Dr. D.S. noted that he treated the Veteran from 2000 to 2001.  Dr. D.S. wrote that the Veteran's hyperthyroidism was caused by Grave's disease, an autoimmune disorder, confirmed by the presence of thyroid stimulating hormone receptor antibodies.  Dr. D.S. wrote that the Veteran's subsequent hypothyroidism is the result of the treatment of hyperthyroidism with radioiodine.  

Dr. D.S. reasoned that Graves' disease has been associated with Agent Orange exposure and attached an abstract of a paper, entitled "Are Veterans Exposed to Agent Orange More Likely to Get Graves' Disease?," presented at the 2010 American Association of Clinical Endocrinologists Annual Scientific and Clinical Conference documenting a threefold increase in Graves' disease in veterans exposed to Agent Orange.  News articles discussing the 2010 paper have also been associated with the claims file - including "Link between Graves' disease and Agent Orange" - generally noting the purported threefold increase in Graves' disease in veterans exposed to herbicides.

Dr. D.S. did not specifically opine as to whether this particular Veteran's Graves' disease is related to in-service exposure to herbicides.  Dr. D.S. and the abstract of the study relate the statistical probability of such a relationship, but do not address the facts in this specific case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that evidence favorable to a veteran's claim that does little more than suggest a possibility that the illnesses might have been caused by service radiation exposure is insufficient to establish service connection).  Further, the Board finds the 2010 paper and the private medical opinion from Dr. D.S. are outweighed by the other evidence of record, specifically, the April 2016 VHA medical opinion report.

In an April 2016 VHA medical opinion, the VHA doctor opined that it is less likely than not that the Veteran's Graves' disease is related to the Veteran's Agent Orange exposure during service.  The VHA doctor noted that the etiology of Graves' disease is multifactorial and involves genetic and environmental factors, but the exact causative interaction between environment and genes are unknown.  The VHA doctor noted that family and population studies confirm a strong genetic influence and inheritability in the development of the disorder.  The VHA doctor noted that there are several environmental factors identified in the genesis of Graves' disease, including smoking, alcohol, infections, Selenium deficit, Iodine exposure, and a few medications.  The reasonable inference from the VHA doctor's opinion is that herbicide exposure is not one of the environmental factors related to Graves' disease.

The April 2016 VHA examiner further opined that the 2010 study by Dr. A.V. (submitted by Dr. D.S.) has not been listed in PubMed after six years of its presentation at the American Association of Clinical Endocrinologists.  The VHA doctor noted that PubMed is a search engine of the MEDLINE database of references and abstracts on life sciences and biomedical topics maintained by the U.S. National Library of Medicine (NLM) at the National Institutes of Health (NIH).  The VHA examiner opined that, because of the unpublished nature of the 2010 study, it has not undergone the needed scrutiny of the peer-review process and the lack of publication of the study in a peer-review journal suggested problems with the validity of the study.  The VHA examiner opined that, by lacking publication in a peer-review journal, the 2010 study by Dr. A.V. "escapes the real 'meat grinder' of science" and should not have any influence.  

The April 2016 VHA examiner reviewed the claims file, including the medical opinion from Dr. D.S. and the 2010 paper regarding the relationship between Graves' disease and herbicide exposure.  The VHA doctor has the requisite medical expertise to render a medical opinion regarding the etiology of the Graves' disease and had sufficient facts and data on which to base the conclusion that the currently diagnosed Graves' disease is less likely as not caused by active service, to include in-service herbicide exposure.  The VHA doctor also gave detailed reasons why the 2010 study by Dr. A.V. should not be afforded probative weight.  The Board finds the April 2016 VHA medical opinion to be highly probative.      

In a May 2016 written statement, the Veteran contended that, until someone refutes the study by Dr. A.V., it should be accepted by VA, and, as such, the April 2016 VHA medical opinion should not be accorded any probative weight.  The Veteran also contended that the VHA opinion was inadequate because the VHA examiner based the negative nexus opinion on the premise that the Veteran smoked, drank, and had a family history of Graves' disease.  The Board finds that the VHA doctor was listing potential environmental factors of Graves' disease to illustrate the multifactorial nature of the disability and demonstrate that herbicide exposure is less likely than not an environmental factor contributing to the development of Graves' disease.  

Further, the VHA examiner provided detailed reasons why the 2010 study by Dr. A.V. should be afforded low probative weight.  The Board finds that the VHA doctor, an endocrinologist, has the requisite medical expertise to assess the validity of non-peer-reviewed study results.  The Veteran has not been shown to have the necessary medical training and/or expertise to opine that the 2010 study results should be accepted or what value they have.  As such, the Board accords the Veteran's lay statements lesser probative weight then the April 2016 VHA opinion medical opinion.

Finally, the Veteran has contended that the current Graves' disease was caused by exposure to herbicides during service in Vietnam.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  

A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R.	 § 3.159(a)(2).  

The Board finds that, under the facts of this case, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the current Graves' disease.  See Kahana, 24 Vet. App. at 437 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  The etiology of the Veteran's current Graves' disease, especially as claimed as related to in-service herbicide exposure, is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran and requires knowledge of the complex etiology of a relationship to herbicide exposure.  Such opinion relating a thyroid disorder to herbicides would require specialized knowledge of the chemical components of herbicides, the known complications from herbicide exposure (derived from scientific studies), the disease process (mechanism) as to how herbicides cause thyroid disorder(s), knowledge of other causes and risk factors of thyroid disorder(s), and knowledge of factors that differentiate thyroid disorder(s) caused by herbicides from those caused by other risk factors, and correlating ability to differentiate between competing etiologies.  The Board does not find the Veteran competent to provide evidence of an etiological nexus between the in-service herbicide exposure and the Graves' disease that manifested after service separation, especially in this case where there is no diagnosis or treatment for symptoms for many years after service.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's Graves' disease was not incurred in active service, and may not be presumed to have been incurred therein, to include as due to in-service exposure to herbicide agents; therefore, service connection for Graves' disease is not warranted.  As the weight of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   


ORDER

As the August 2006 rating decision contained clear and unmistakable error in the assignment of an effective date of May 3, 2005 for the grant of service connection for prostate cancer, the August 2006 rating decision is revised to reflect an effective date of June 1, 2004 for the grant of service connection for prostate cancer. 

Partial restoration of a 60 percent disability rating, but no higher, for prostate cancer residuals, effective July 1, 2011, is granted.

As new and material evidence has been received, the appeal to reopen service connection for Graves' disease is granted.

As new and material evidence has been received, the appeal to reopen service connection for hypertension is granted.

Service connection for Graves' disease, to include as due to in-service exposure to herbicide agents, is denied.


REMAND

Increased Ratings for Right and Left Knee Degenerative Joint Disease

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A; 38 C.F.R. § 3.159(c).  In a July 2014 substantive appeal, the Veteran contended that, although he requested it, VA had not contacted his private doctors, Dr. J.W. and Dr. M.H., to obtain private treatment records for the right and left knee disorders.  In a May 2014 written statement, the Veteran contended that VA had not allowed him to submit current treatment records and x-rays to substantiate the appeal for increased ratings.  While an August 2013 and September 2014 private evaluation reports from Dr. J.W. and Dr. M.H. were submitted by the Veteran, private treatment records have not been associated with the claims file.

Service Connection for Hypertension

In a July 2014 substantive appeal, the Veteran reported that from 1973 to 1985 (five years post service) he received all medical care at the Martin Army Hospital.  It does not appear that an attempt has been made to obtain these military hospital outpatient treatment records at Fort Benning, Georgia. 

The majority of the service treatment records are missing and presumed destroyed.  See December 2011 formal finding on the unavailability of service treatment records.  When service records are unavailable through no fault of a veteran, the Board has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington, 19 Vet. App. at 369-70; Cuevas, 3 Vet. App. at 548; O'Hare, 1 Vet. App. at 367.  

The Veteran contends that he was treated for high blood pressure, including temporary curtailment of flying status, while stationed in Germany during service in 1972.  See September 2015 written statement, September 2015 Board hearing transcript at 28-30.  The Board finds that the lay statements from the Veteran serve as some evidence that he may have instances of high blood pressure during service.  

Further, the evidence of record reflects that the Veteran has current diagnosed hypertension.  As discussed above, the Veteran served in the Republic of Vietnam during the Vietnam Era; therefore, he is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Hypertension is not listed as a disease associated with exposure to herbicides.  38 C.F.R. § 3.309(e).  However, in its 2012 report "Veterans and Agent Orange: Update 2012" the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.  That is, the report found that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion was limited because chance, bias, and confounding could not be ruled out with confidence.  

Because the Agent Orange Update allows that there is some, albeit limited, evidence of an associated between hypertension and herbicide exposure, and no VA or private medical opinion is of record with an etiology opinion addressing the question of whether the current hypertension was incurred in or caused by service, including in-service herbicide exposure, the Board finds that a VA examination is necessary as there remains some question as to etiology of the hypertension.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.     

Service Connection for Bilateral Hearing Loss and Tinnitus

The April 2015 rating decision, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.  In May 2015, the Veteran entered a timely notice of disagreement with the denial of service connection for bilateral hearing loss.

Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2015).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2015).    

The May 2015 notice of disagreement was properly filed with the AOJ on the format required by VA regulations.  See 38 C.F.R. § 20.201(a)(1) (2015).  As such, the Board finds that this was a timely filed notice of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issues of service connection for bilateral hearing loss and tinnitus for further procedural action.        

Accordingly, the issues of service connection for hypertension, bilateral hearing loss, and tinnitus, and increased disability ratings in excess of 10 percent for right and left knee degenerative joint disease are REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should issue a statement of the case that addresses the issues of service connection for bilateral hearing loss and tinnitus.  In order to perfect an appeal of these issues to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

2.  The AOJ should contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for the bilateral knee disabilities (and not already of record).

The AOJ should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for the right and left knee disabilities.  The AOJ should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All reasonable attempts should be made to obtain these records.  

3.  Request from the appropriate facility or repository of records any and all records of medical treatment of the Veteran from 1973 to 1985 at the Martin Army Hospital at Fort Benning, Georgia following the procedures outlined in 38 C.F.R. § 3.159(e) (2015).  Any documents received by VA should be associated with the record.  

4.  Schedule a VA examination(s) to obtain an opinion as to the nature and etiology of the claimed hypertension.  The claims file should be provided to the examiner.  Based upon a review of all the record (including service treatment records, post-service treatment records, lay statements, history of the Veteran, and clinical findings), the VA examiner offer the following opinions with supporting rationale:

Is it at least as likely as not (50 percent or greater probability) that hypertension was incurred in or caused by active service?  The VA examiner should note and discuss the Veteran's lay statements that he was he was treated for high blood pressure, including temporary curtailment of flying status, while stationed in Germany during service in 1972.  

Is it at least as likely as not (50 percent or greater probability) that hypertension was caused by exposure to herbicide agents during active service?  The Veteran is presumed to have been exposed to herbicides during service in the Republic of Vietnam.  In rendering this opinion, the VA examiner should discuss the relevance, if any, of the findings by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides report "Veterans and Agent Orange: Update 2012" that categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.

5.  Then, readjudicate the appeal.  If any aspect of the appeal remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


